Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This application is a continuation of U.S. Application No. 16/576,806 which has been Abandoned, which is a continuation of U.S. Application No. 14/795,963 which has been Abandoned, which is a continuation of U.S. Application No. 10/556,600 (now US Patent No. 9,125,939), filed August 2, 2006, which is a § 371 application of PCT/US2004/ 013308, filed May 19, 2004, which claims priority to a U.S. Provisional Application No. 60/473,378, filed May 23, 2003.
Claims 17-27 are pending and examined herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 17-18, 21, 22, 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Citrome et al. (The International Journal of Neuropsychopharmacology, Volume 5, June 2002, S187, PTO-1449, parent application). 
	Citrome et al. teaches the pharmacokinetic and safety profile of aripiprazole when coadministered with lithium or divalproex sodium. Co-administration of aripiprazole with lithium or divalproex sodium to patients with schizophrenia is taught. It is taught that aripiprazole can be administered safely with therapeutic doses of lithium or divalproex sodium to patients with schizophrenia or schizoaffective disorder. See Page S187, P.4.E.035. Patients received 30 mg/day of aripiprazole, and lithium was titrated from 900 mg.
	Citrome et al. does not explicitly teach a pharmaceutical composition comprising aripiprazole and lithium or divalproex sodium.
	It would have been obvious to a person of ordinary skill in the art at the time of invention to combine aripiprazole and lithium or divalproex sodium to obtain a pharmaceutical composition in a pharmaceutically acceptable carrier because Citrome et al. teaches co-administration of aripiprazole with lithium or divalproex sodium to patients with schizophrenia. One of ordinary skill in the art at the time of invention would have been motivated to combine aripiprazole and lithium or divalproex sodium in a pharmaceutically acceptable carrier to obtain a pharmaceutical composition with reasonable expectation of success of using the composition for treating schizophrenia or schizoaffective disorder.
	It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose i.e for treating schizophrenia or schizoaffective disorder. The idea for combining them flows logically from their having been used individually in the prior art. 

Claims 20, 24, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Citrome et al. (The International Journal of Neuropsychopharmacology, Volume 5, June 2002, S187, PTO-1449, parent application) as applied to claims 17-18, 21, 22, 25 above, in view of Takuji et al. (WO 03/026659, PTO-1449 of record in the parent application).
Citrome et al. is applied as discussed above.
Citrome et al. does not specifically teach the employment of anhydrous aripiprazole crystals B.
Takuji et al. teach that anhydrous aripiprazole crystals B have improved shelf-life, suitable dissolubility and suitable bioavailability. See page 3; page 4. Takuji et al. teaches that the anhydrous aripiprazole crystals B are used in the treatment of schizophrenia. See page 58.
	It would have been obvious to a person of ordinary skill in the art at the time of invention to employ anhydrous aripiprazole crystals B to obtain a pharmaceutical composition for treating schizophrenia or schizoaffective disorder as taught by Citrome et al. One of ordinary skill in the art at the time of invention would have been motivated to employ anhydrous aripiprazole crystals B in combination with Lithium or divalproex sodium with the expectation of obtaining a medicament with improved shelf life, suitable dissolubility and suitable bioavailability and with reasonable expectation of success of treating schizophrenia or schizoaffective disorder.

Claims 19, 23, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Citrome et al. (The International Journal of Neuropsychopharmacology, Volume 5, June 2002, S187, PTO-1449, parent application) as applied to claims 17-18, 21, 22, 25 above, in view of Jordan et al. (US 2002/0173513, PTO-1449 of record in the parent application).
Citrome et al. is applied as discussed above.
Citrome et al. does not specifically teach the employment of dehydroaripiprazole.
Jordan et al teach that carbostyril derivatives of formula (I) which read on aripiprazole and dehydroaripiprazole are useful in treating schizophrenia. See page 4, paragraphs [0035] to [0042].
	It would have been obvious to a person of ordinary skill in the art at the time of invention to employ dehydroaripiprazole in combination with Lithium or divalproex sodium to obtain a pharmaceutical composition for treating schizophrenia. It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose i.e method of treating schizophrenia. The idea for combining them flows logically from their having been used individually in the prior art. As shown by recited teachings of Citrome et al. and Jordan et al. the instant claims contain two compounds dehydroaripiprazole and lithium or dehydroaripiprazole and divalproex sodium used for treating schizophrenia. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 17-18, 21, 22, 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kowatch et al. (CNS Spectrum, April 2003, Vol.8, No.4, pp 273-280, PTO-1449, parent application). 
	 Kowatch et al. discloses that Lithium, valproic acid, divalproex sodium are well known mood stabilizers and compositions containing Lithium, valproic acid, divalproex sodium are used for treating bipolar disorder, acute mania. See page 274; TABLE 1. Kowatch et al. also discloses atypical antipsychotics such as Aripiprazole (Abilify, composition containing aripiprazole in a pharmaceutically acceptable carrier) is effective in treating bipolar disorder. See page 278, TABLE 2. It is also taught that combination of atypical antipsychotic, olanzapine, quetiazapine and a mood stabilizer such as lithium, valproate decreases bipolar symptoms and improve overall response rates than monotherapy. See page 278, right hand column. 
	Kowatch et al. do not explicitly teach a composition comprising mood stabilizers such as Lithium, valproate and Aripiprazole.
	It would have been obvious to a person of ordinary skill in the art at the time of invention to combine atypical antipsychotic agent, aripiprazole with lithium or valproic acid or divalproex sodium because Kowatch teaches that the combination of atypical antipsychotic with lithium or valproate gives better overall response in the method of treating bipolar disorder. It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose i.e for treating bipolar disorder. The idea for combining them flows logically from their having been used individually in the prior art. As shown by recited teachings of Kowatch et al., the instant claims contain two compounds Aripiprazole and lithium or Aripiprazole and valproic acid or Aripiprazole and divalproex sodium used for treating bipolar disorder. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980). Accordingly, as discussed above it would have been obvious to combine aripiprazole and lithium or Aripiprazole and valproic acid or Aripiprazole and divalproex sodium in a pharmaceutical composition containing a carrier with reasonable expectation of success of using the composition for treating bipolar disorder.

Claims 20, 24, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kowatch et al. (CNS Spectrum, April 2003, Vol.8, No.4, pp 273-280, PTO-1449 of record in the parent application) as applied to claims 17-18, 21, 22, 25 above, in view of Takuji et al. (WO 03/026659, PTO-1449 of record in the parent application).
Kowatch et al. is applied as discussed above.
Kowatch et al. does not specifically teach the employment of anhydrous aripiprazole crystals B.
Takuji et al teach that anhydrous aripiprazole crystals B have improved shelf-life, suitable dissolubility and suitable bioavailability. See page 3; page 4. Takuji et al. teaches that the anhydrous aripiprazole crystals B are used in the treatment of bipolar disorder, mania. See page 58.
It would have been obvious to a person of ordinary skill in the art at the time of invention to employ anhydrous aripiprazole crystals B to obtain a pharmaceutical composition for treating bipolar disorder as taught by Kowatch et al. One of ordinary skill in the art at the time of invention would have been motivated to employ anhydrous aripiprazole crystals B in combination with Lithium or valproic acid or divalproex sodium with the expectation of obtaining a medicament with improved shelf life, suitable dissolubility and suitable bioavailability and with reasonable expectation of success of treating bipolar disorder


Claims 19, 23, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kowatch et al. (CNS Spectrum, April 2003, Vol.8, No.4, pp 273-280, PTO-1449) as applied to claims 17-18, 21, 22, 25 above, in view of Jordan et al. (US 2002/0173513, PTO-1449 of record in the parent application).
Kowatch et al. is applied as discussed above.
Kowatch et al. does not specifically teach the employment of dehydroaripiprazole.
Jordan et al teach that carbostyril derivatives of formula (I) which read on aripiprazole and dehydroaripiprazole are useful in treating bipolar disorders. See page 4, paragraphs [0035] to [0042].
	It would have been obvious to a person of ordinary skill in the art at the time of invention to employ dehydroaripiprazole in combination with Lithium or valproic acid or divalproex sodium to obtain a pharmaceutical composition for treating bipolar disorder. It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose i.e method of treating bipolar disorder. The idea for combining them flows logically from their having been used individually in the prior art. As shown by recited teachings of Kowatch et al., and Jordan et al. the instant claims contain two compounds dehydroaripiprazole and lithium or dehydroaripiprazole and valproic acid or dehydroaripiprazole and divalproex sodium used for treating bipolar disorder. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 17-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent No. 9,125,939 (Application No. 10/556600); over claims 1-18 of U.S. Patent No. 8,759,350 (US Application No. 10/540577), in view of Kowatch et al. (CNS Spectrum, April 2003, Vol.8, No.4, pp 273-280, PTO-1449), in view of Takuji et al. (WO 03/026659, PTO-1449), and in view of Jordan et al. (US 2002/0173513, PTO-1449). Although the conflicting claims are not identical, they obvious over each other. “939, “350 do not expressly claim the employment of mood stabilizer such as valproic acid, divalproex sodium in the compositions. “939, “350 do not expressly claim the employment of a metabolite of aripiprazole such as dehydroaripiprazole. However, the employment of such agents would have been obvious in view of the secondary reference for reasons as discussed in the obvious rejection above. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ mood stabilizer such as lithium, valproic acid, divalproex sodium in the instant composition. It is prima facie obvious to combine two agents which are known to be useful to treat mood disorders individually into a single composition useful for the very same purpose is prima facie obvious. See In re Kerkhoven 205 USPQ 10. 
It would have been obvious to a person of ordinary skill in the art at the time of invention to employ dehydroaripiprazole in combination with Lithium or valproic acid or divalproex sodium to obtain a pharmaceutical composition for treating bipolar disorder. It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose i.e method of treating bipolar disorder. 
Therefore, the instant claims 17-27 are seen to be obvious over claims 1-10 of US Patent No. 9,125,939; over claims 1-18 of U.S. Patent No. 8,759,350.

	Claims 17-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent No. 9,387,182 (Application No. 14/252907); over claims 1-16 of US Patent No.9,694,009 (US Application No. 15/176464); in view of Kowatch et al. (CNS Spectrum, April 2003, Vol.8, No.4, pp 273-280, PTO-1449) and in view of Takuji et al. (WO 03/026659, PTO-1449).  Although the conflicting claims are not identical, they obvious over each other. ‘182 does not expressly claim the employment of mood stabilizer such as valproic acid, divalproex sodium in the compositions. ‘182, ‘009 does not teach the employment of aripiprazole crystals B. However, the employment of such agent would have been obvious in view of the secondary reference for reasons as discussed in the obvious rejection above. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ mood stabilizer such as lithium, valproic acid, divalproex sodium in the instant composition. It is prima facie obvious to combine two agents which are known to be useful to treat mood disorders individually into a single composition useful for the very same purpose is prima facie obvious. See In re Kerkhoven 205 USPQ 10. Therefore, the instant claims 17-27 are seen to be obvious over claims 1-16 of US Patent No. 9,387,182; over claims 1-16 of US Patent No.9,694,009 (US Application No. 15/176464).

	Claims 17-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of US Patent 9,387207 (Application No. 14/637511), in view of Kowatch et al. (CNS Spectrum, April 2003, Vol.8, No.4, pp 273-280, PTO-1449), in view of Takuji et al. (WO 03/026659, PTO-1449). Although the conflicting claims are not identical, they are obvious over each other. ‘207 does not expressly claim the employment of mood stabilizer such as lithium or valproic acid or divalproex sodium in the composition therein. ‘207 do not teach the employment of aripiprazole crystals B. However, the employment of such agent would have been obvious in view of the secondary reference for reasons as discussed in the obvious rejection above. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ mood stabilizer such as lithium, valproic acid, divalproex sodium in the instant composition. It is prima facie obvious to combine two agents which are known to be useful to treat mood disorders such as bipolar disorder individually into a single composition useful for the very same purpose is prima facie obvious. See In re Kerkhoven 205 USPQ 10. 
	Therefore, the instant claims 17-27 are seen to be obvious over claims 1-2 of US Patent 9,387207 (Application No. 14/637511).

	Claims 17-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 7,053,092; over claims 1-6 of U.S. Patent No. 8,030,312; over claims 1-2 of U.S. patent No. 8,426,423; over claims 1-5 of U.S. Patent No. 8,623,874, in view of in view of Kowatch et al. (CNS Spectrum, April 2003, Vol.8, No.4, pp 273-280, PTO-1449) and in view of Takuji et al. (WO 03/026659, PTO-1449). Although the conflicting claims are not identical, they are obvious over each other. ‘092, ‘312, ‘423, ‘874 does not expressly claim the employment of mood stabilizer such as lithium, valproic acid, divalproex sodium in the composition therein. “092, ‘312, ‘423, ‘874 does not expressly teach the employment of aripiprazole crystals B. However, the employment of such agent would have been obvious in view of the secondary reference for reasons as discussed in the obvious rejection above. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ mood stabilizer such as lithium, valproic acid, divalproex sodium in the instant composition. It is prima facie obvious to combine two agents which are known to be useful to treat mood disorders such as depressive disorder/bipolar disorder individually into a single composition useful for the very same purpose is prima facie obvious. See In re Kerkhoven 205 USPQ 10. Therefore, the instant claims 17-27 are seen to be obvious over claims 1-2 of U.S. Patent No. 7,053,092; over claims 1-6 of U.S. Patent No. 8,030,312; over claims 1-2 of U.S. patent No. 8,426,423; over claims 1-5 of U.S. Patent No. 8,623,874.

	Claims 17-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of US Patent No. 8,642,600; over claims 1-2 of US Patent No. 8,604,041; over claims 1-10 of US Patent No. 9,089,567; over claims 1-2 of US Patent No. 8,680,105; over claims 1-2 of US Patent No. 9,006,248; over claims 1-6 of US Patent No. 8,722,680, in view of Kowatch et al. (CNS Spectrum, April 2003, Vol.8, No.4, pp 273-280, PTO-1449) and in view of Takuji et al. (WO 03/026659, PTO-1449). Although the conflicting claims are not identical, they are obvious over each other. ‘600, ‘041, ‘567, ‘105, ‘248, ‘680 does not expressly claim the employment of mood stabilizer such as lithium, valproic acid, divalproex sodium in the composition therein. ‘600, ‘041, ‘567, ‘105, ‘248, ‘680 does not teach the employment of aripiprazole crystal B. However, the employment of such agent would have been obvious in view of the secondary reference for reasons as discussed in the obvious rejection above. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ mood stabilizer such as lithium, valproic acid, divalproex sodium in the instant composition. It is prima facie obvious to combine two agents which are known to be useful to treat mood disorders such as depressive disorder/bipolar disorder individually into a single composition useful for the very same purpose is prima facie obvious. See In re Kerkhoven 205 USPQ 10. Therefore, the instant claims 17-27 are seen to be obvious over claims 1-2 of US Patent No. 8,642,600; over claims 1-2 of US Patent No. 8,604,041; over claims 1-10 of US Patent No. 9,089,567; over claims 1-2 of US Patent No. 8,680,105; over claims 1-2 of US Patent No. 9,006,248; over claims 1-6 of US Patent No. 8,722,680.

Prior Art Made of Record:
US 20030109546…teaches topiramate, and aripiprazole can be employed;
Kenneth et al. (WO 03/066039, PTO-1449 of record in the parent application).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930. The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627